Case 1:19-cv-00846-LAS Document 11 Filed 10/16/19 Page 1 of 1

In the Gnited States Court of Federal Claung

No. 19-846
Filed: October 16, 2019

 

 

)
ROBERT SHAPIRO, )
)
Plaintiff, )
)
V. )
)
THE UNITED STATES, )
)
Defendant. )
)
ORDER

On June 6, 2019, Robert Shapiro, a pro se plaintiff, filed his Complaint with this Court.
On August 2, 2019, defendant filed its Motion to Dismiss pursuant to Rule 12(b)(1) of the Rules
of the Court of Federal Claims (““RCFC”). After Plaintiff failed to timely respond to defendant’s
Motion to Dismiss, on September 6, 2019, the Court issued an Order giving plaintiff an
additional twenty-one days to file his Response to defendant’s Motion to Dismiss. See ECF No.
10. In that Order, the Court warned that if plaintiff failed to file his Response to defendant’s
Motion to Dismiss on or before the extended deadline—September 27, 2019—plaintiff s
Complaint would be dismissed without prejudice for failure to prosecute under RCFC 41(b). Jd.

To date, the Court has not received plaintiff's Response to defendant’s Motion to
Dismiss. As such, the Court has no choice but to DISMISS plaintiff's case without prejudice for
failure to prosecute pursuant to RCFC 41(b). The Clerk’s Office is directed to enter judgment
consistent with this Order.

IT IS SO ORDERED. ZA L-C

Loren A. Smith, Senior Judge
